United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2650
                                     ___________

David K. Crayton,                       *
                                        *
                  Appellant,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Cardinal Building Materials, Inc.,      *      [UNPUBLISHED]
                                        *
                  Appellee.             *
                                   ___________

                              Submitted: June 19, 2000

                                   Filed: June 29, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

      David K. Crayton sued his former employer, Cardinal Building Materials, Inc.
(Cardinal), claiming he was fired because of his race in violation of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq. The district court granted
summary judgment to Cardinal and Crayton appeals. Having carefully reviewed the
record and the parties' submissions, we conclude an extended discussion is not
warranted and affirm for the reasons stated in the district court's opinion. See 8th Cir.
R. 47B.
      Cardinal's motion for sanctions against pro se appellant Crayton is denied.
Crayton's motions for oral argument and to strike Cardinal's "Affidavit and Employee
Warning Record" are also denied.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-